[Cite as Disciplinary Counsel v. Mitchell, 124 Ohio St. 3d 266, 2010-Ohio-135.]




                       DISCIPLINARY COUNSEL v. MITCHELL.
[Cite as Disciplinary Counsel v. Mitchell, 124 Ohio St. 3d 266, 2010-Ohio-135.]
Attorneys — Misconduct — Multiple violations of the Rules of Professional
        Conduct — Indefinite license suspension.
 (No. 2009-1502 ⎯ Submitted October 20, 2009 ⎯ Decided January 26, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 09-014.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Donald Cameron Mitchell II of Cincinnati, Ohio,
Attorney Registration No. 0040985, was admitted to the practice of law in Ohio in
1988. The Board of Commissioners on Grievances and Discipline recommends
that we indefinitely suspend respondent’s license to practice, based on findings
that he intentionally attempted to deceive a juvenile court magistrate as to his
identity and the status of his license to practice. We agree that respondent’s
misrepresentations violated the Rules of Professional Conduct and that an
indefinite suspension is appropriate.
        {¶ 2} Relator, Disciplinary Counsel, charged respondent with one count
of professional misconduct, alleging multiple ethical violations. Respondent was
served with notice of the complaint but did not answer, and pursuant to Gov.Bar
R. V(6)(F), relator moved for default. A master commissioner appointed by the
board granted the motion, making findings of fact, conclusions of law, and a
recommendation of indefinite suspension.               The board adopted the master
commissioner’s findings of misconduct and recommendation.
                                        Misconduct
                                  SUPREME COURT OF OHIO




         {¶ 3} Respondent abandoned the practice of law in 1992 to accept a job
in the insurance industry. He has not renewed his attorney registration since 1995
and has been suspended for failing to register since December 2, 2005. See In re
Attorney Suspension of Mitchell, 107 Ohio St. 3d 1431, 2005-Ohio-6408, 838
N.E.2d 671.1 Despite his suspension, respondent attempted in early January 2008
to represent a minor before the Greene County Juvenile Court and at that time
provided false information about himself in response to a magistrate’s inquiries
into his professional qualifications.
         {¶ 4} Respondent’s pretrial discussions with an assistant prosecutor
before the juvenile court proceedings raised the prosecutor’s suspicions as to
whether he was in fact an attorney. The prosecutor alerted the magistrate, who
checked online attorney-registration records. Initially unable to find any listing
for respondent, the magistrate asked him to provide his middle name. Apparently
to evade detection for practicing with a suspended license, respondent identified
his middle name as Alan, when it was actually Cameron.
         {¶ 5} When the magistrate informed respondent that she still could find
no licensed attorney in Ohio under the name he had identified, respondent falsely
reported that he was licensed in Kentucky. On the understanding that respondent
was not licensed to practice in Ohio, the magistrate advised him that he could not
practice in her courtroom. The magistrate then excused respondent from the case
and later reconvened the juvenile court proceedings.
         {¶ 6} Respondent admitted these facts in a deposition during relator’s
investigation. He also testified that the juvenile was the child of a woman with
whom he worked and that neither she nor her child had known prior to their court

1. The board noted that respondent’s license has also been under suspension since December 5,
2003, for failure to comply with the continuing-legal-education requirements of Gov.Bar R. X.
See In re Mitchell, 100 Ohio St. 3d 1516, 2003-Ohio-6494, 800 N.E.2d 34. A sanction imposed
under that rule, however, is not to be considered in the imposition of a disciplinary sanction under
Gov.Bar R. V(8). Gov.Bar R. X(5)(C).




                                                 2
                               January Term, 2010




appearance of respondent’s suspension from the Ohio bar.                Respondent
characterized his conduct in the juvenile court case as “stupid,” said that he
understood the gravity of his infraction, and asserted that he had not attempted to
provide legal representation to anyone else since the suspension of his license.
       {¶ 7} Based on these admissions, the board found clear and convincing
evidence that respondent had violated Prof.Cond.R. 3.3(a)(l) (prohibiting a lawyer
from knowingly making a false statement of fact or law to a tribunal), 5.5(b)(2)
(prohibiting a lawyer who is not admitted to practice in this jurisdiction from
holding himself out as admitted to practice), 8.4(c) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation),
8.4(d) (prohibiting a lawyer from engaging in conduct prejudicial to the
administration of justice), and 8.4(h) (prohibiting a lawyer from engaging in
conduct adversely reflecting on the lawyer’s fitness to practice law). The board
also observed that respondent remained in violation of his duties under Gov.Bar
R. VI(1)(A) (requiring a lawyer to comply with regulations for biennial
registration and payment of fees) and (D) (requiring a lawyer to update his
residence and office addresses with the Office of Attorney Registration). We
adopt the board’s findings of misconduct.
                                     Sanction
       {¶ 8} In recommending an indefinite suspension for respondent’s
misconduct, the board factored into its decision the aggravating and mitigating
factors of respondent’s case. See BCGD Proc.Reg. 10(B). In mitigation, the
board cited respondent’s cooperation insofar as he had appeared for deposition
and had made various admissions. BCGD Proc.Reg. 10(B)(2)(d). The board
weighed against respondent his suspension for failing to comply with attorney-
registration requirements. BCGD Proc.Reg. 10(B)(1)(a).
       {¶ 9} In light of respondent’s admissions, the board’s findings of
misconduct, and the fact that neither party has objected to the board’s report, we



                                         3
                               SUPREME COURT OF OHIO




accept the recommendation for an indefinite suspension. Respondent is therefore
indefinitely suspended from the practice of law in Ohio. Pursuant to Gov.Bar R.
V(10)(B), he may not petition for reinstatement to the Ohio bar for two years
from the date of our order.
           {¶ 10} Costs are taxed to respondent.
                                                                Judgment accordingly.
           MOYER,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
           Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa, for
relator.
                              ______________________




                                               4